



Exhibit 10.1
ENERGY FOCUS, INC.
CHANGE IN CONTROL BENEFIT PLAN
PARTICIPATION AGREEMENT
Name: Michael H. Port        
Section 1.    ELIGIBILITY.
You have been designated as eligible to participate in the Energy Focus, Inc.
Change in Control Benefit Plan (the “Plan”), a copy of which is attached as
EXHIBIT 1 to this Participation Agreement (the “Agreement”). Capitalized terms
not explicitly defined in this Agreement but defined in the Plan shall have the
same definitions as in the Plan.
Section 2.    SEVERANCE BENEFITS.
Subject to the terms of the Plan, if you are terminated in an Involuntary
Termination, and meet all the other eligibility requirements set forth in the
Plan, including, without limitation, executing the required Release within the
applicable time period set forth therein and provided that such Release becomes
effective in accordance with its terms, you will receive the severance benefits
set forth in this Section 2. Notwithstanding the schedule for provision of
severance benefits as set forth below, the provision of any severance benefits
under this Section 2 is subject to any delay in payment that may be required
under Section 5 of the Plan.
(a)    Base Compensation Severance Benefit. You will be entitled to receive a
single lump sum cash payment equal to one (1) times the sum of (a) your Annual
Base Salary plus (b) your Target Bonus (the “Base Compensation Severance
Benefit”). The Base Compensation Severance Benefit will be payable to you on the
tenth business day following the effective date of your Release.
(b)    Target Bonus Severance Benefit. You will be entitled to receive a single
lump sum cash payment equal to a pro-rata portion of your Target Bonus, with
such pro-rata portion calculated with reference to the number of days in the
calendar year that precedes the date of the Involuntary Termination divided by
the number of days in the calendar year that includes the date of the
Involuntary Termination. (the “Target Bonus Severance Benefit”). The Target
Bonus Severance Benefit will be payable to you on the tenth business day
following the effective date of your Release.
(c)    Accelerated Vesting of Stock Awards.
(1)    Effective as of the effective date of your Release, to the extent not
previously vested and notwithstanding anything to the contrary set forth in an
applicable award agreement or the applicable Equity Plan under which such award
was granted, the restrictions and conditions applicable to any equity awards of
the Company held by you (the “Awards”), shall lapse and such Awards shall
immediately be fully vested upon a Change in Control and any performance-based
Award shall be deemed fully earned at the target amount as of the date on which
the Change of


1

--------------------------------------------------------------------------------





Control occurs (collectively, the “Vested Awards”). Unless determined otherwise
by the Plan Administrator in accordance with the terms of the applicable Equity
Plan (such as to provide for a cash-out of vested options) or as otherwise set
forth in the Plan, (ii) all Vested Awards that are stock unit awards or other
stock-based awards shall be settled or paid within thirty (30) days of vesting
hereunder, and (iii) all Vested Awards that are options and stock appreciation
rights shall remain exercisable until the earlier of the third anniversary of
such Change in Control (or any later date until which it would remain
exercisable under such circumstances by its terms) or the expiration of its
original term. Notwithstanding the foregoing, this Section 2(c) shall not apply
to stock awards issued under or held in any Qualified Plan.
(d)    Payment of Continued Group Health Plan Benefits.
(1)    If you timely elect continued group health plan continuation coverage
under COBRA the Company shall pay the full amount of your COBRA premiums on
behalf of you for your continued coverage under the Company’s group health
plans, including coverage for your eligible dependents, for twelve (12) months
following your Involuntary Termination (the “COBRA Payment Period”). Upon the
conclusion of such period of insurance premium payments made by the Company you
will be responsible for the entire payment of premiums (or payment for the cost
of coverage) required under COBRA for the duration of your eligible COBRA
coverage period. For purposes of this Section, (i) references to COBRA shall be
deemed to refer also to analogous provisions of state law and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by you under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are your sole responsibility.
(2)    Notwithstanding the foregoing, if at any time the Company determines, in
its sole discretion, that it cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act)
or causing the Company’s group health plan to fail to comply with the
nondiscrimination requirements of Section 105(h) of the Code, then in lieu of
paying COBRA premiums on your behalf, the Company will instead pay you on the
last day of each remaining month of the COBRA Payment Period a fully taxable
cash payment equal to the COBRA premium for that month, subject to applicable
tax withholding (such amount, the “Special Severance Payment”), such Special
Severance Payment to be made without regard to your election of COBRA coverage
or payment of COBRA premiums and without regard to your continued eligibility
for COBRA coverage during the COBRA Payment Period. Such Special Severance
Payment shall end upon expiration of the COBRA Payment Period.
Section 3.    DEFINITIONS.
(a)    “Equity Plan” means the Company’s 2004 Stock Incentive Plan, 2008
Incentive Stock Plan, 2014 Stock Incentive Plan, as each may be amended, or any
successor or other equity incentive plan adopted by the Company which govern
your stock awards, as applicable.
(b)    “Qualified Plan” means a plan sponsored by the Company or an Affiliate
that is intended to be qualified under Section 401(a) of the Internal Revenue
Code.


2

--------------------------------------------------------------------------------





Section 4.    ACKNOWLEDGEMENTS.
As a condition to participation in the Plan, you hereby acknowledge each of the
following:
(a)    This Agreement and the Plan supersedes any change in control severance
benefit plan, policy or practice previously maintained by the Company that may
have been applicable to you, including any individually negotiated employment
agreement with the Company as it may have been amended from time to time (as so
amended, the “Employment Agreement”).
(b)    The severance benefits that may be provided to you under this Agreement
may reduce the severance benefits that would otherwise be provided to you under
your Employment Agreement, or otherwise, as further specified in Section 2(c) of
the Plan. For the avoidance of doubt, in no event shall you be entitled to
receive Duplicative Benefits.
To accept the terms of this Agreement and participate in the Plan, please sign
and date this Agreement in the space provided below.
Energy Focus, Inc.


By: /s/ Ted Tewksbury                            
Name: Ted Tewksbury
Title: Chief Executive Officer and President


/s/ Michael H. Port            March 21, 2017            
Michael H. Port             Date


3